      Case 3:18-cr-00203-EMC Document 515 Filed 11/11/19 Page 1 of 3


 1    KEKER, VAN NEST & PETERS LLP
      ELLIOT R. PETERS - # 158708
 2    epeters@keker.com
      CHRISTOPHER C. KEARNEY - # 154101
 3    ckearney@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                        Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                         DEFENDANT’S MOTION TO COMPEL
                                                       PRODUCTION OF DOCUMENTS
15             v.                                      SUFFICIENT TO SHOW THE DATES
                                                       AND ATTENDEES OF THE
16    CHRISTOPHER LISCHEWSKI,                          GOVERNMENT’S RECENT MEETINGS
                                                       WITH SCOTT CAMERON
17                  Defendant
                                                       Dept.        Courtroom 5 – 17th Floor
18                                                     Judge:       Hon. Edward M. Chen

19                                                     Date Filed: May 16, 2018
20                                                     Trial Date: November 4, 2019

21

22

23

24

25

26

27

28


                                         MOTION TO COMPEL
                                       Case No. 3:18-cr-00203-EMC
     1355410
      Case 3:18-cr-00203-EMC Document 515 Filed 11/11/19 Page 2 of 3


 1                                        I.         INTRODUCTION

 2             Defendant Christopher Lischewski respectfully moves for an order compelling the

 3   government to produce headers of government memoranda of meetings with Scott Cameron

 4   within the past sixty (60) days, or other documents sufficient to show the date and attendees of

 5   each such meeting with Mr. Cameron or his attorneys. The requested information would impeach

 6   the character and testimony of Mr. Cameron and, therefore, must be disclosed under Giglio v.

 7   United States, 405 U.S. 150 (1972).

 8                                             II.    ARGUMENT

 9             During his trial testimony, government cooperator Scott Cameron acknowledged that

10   within the two weeks preceding his testimony he met with the government “four or five” times

11   and, during those meetings, there was a government paralegal present with a laptop “possibly”

12   taking notes. See Trial Tr. at 681:12-16, 932:15-933:5. However, Mr. Cameron could not recall

13   who was present at these meetings, when they occurred, or what specifically was discussed

14   because the last couple of weeks were a “blur” and “[a]ll of this seems to kind of run together for”

15   him. Id. at 682:19-22, 684:4-7.

16             Following Mr. Cameron’s testimony, counsel for Mr. Lischewski promptly wrote the

17   government a letter requesting, among other things, production of documents sufficient to show

18   the date and attendees of each recent meeting between Mr. Cameron and/or his attorneys and the

19   government. The government could easily make such a production in the form of a list or the

20   headers of the notes from its recent meetings with Mr. Cameron like what has already been

21   received in evidence for Mr. Cameron’s prior meetings with the government. See Trial Tr. at

22   678:9-679:7. The government refused to provide the requested information.

23             The dates of Mr. Cameron’s recent meetings with the government are subject to disclosure

24   under Giglio for two reasons. First, Mr. Cameron’s inability to recall any specific dates of

25   meetings he had with the government in the immediately preceding two weeks was not credible.

26   Impeaching that alleged failure of recollection with specific evidence is a legitimate attack on Mr.

27   Cameron’s credibility. See United States v. Kohring, 637 F.3d 895, 906 (9th Cir. 2011)

28   (“[I]nformation [that] illustrates [witness’s] difficulty with remembering key facts” is
                                                        1
                                             MOTION TO COMPEL
                                           Case No. 3:18-cr-00203-EMC
     1355410
         Case 3:18-cr-00203-EMC Document 515 Filed 11/11/19 Page 3 of 3


 1   “exculpatory and has impeachment value.”). Second, the number of recent meetings Mr.

 2   Cameron had with the government and their temporal proximity to trial will further impeach Mr.

 3   Cameron’s inability to remember anything about them. This evidence most certainly is “material

 4   information casting a shadow on a government witness’s credibility.” United States v. Bernal-

 5   Obeso, 989 F.2d 331, 334 (9th Cir. 1993). 1

 6                                          III.    CONCLUSION
 7             For the foregoing reasons, Mr. Lischewski respectfully requests that the Court order the

 8   government to produce headers of government memoranda of meetings with Scott Cameron

 9   within the past sixty (60) days, or other documents sufficient to show the date and attendees of

10   each such meeting with Mr. Cameron or his attorneys.

11

12       Dated: November 11, 2019                             KEKER, VAN NEST & PETERS LLP
13

14                                                     By:    /s/ Elliot R. Peters
                                                              ELLIOT R. PETERS
15                                                            CHRISTOPHER C. KEARNEY
                                                              ELIZABETH K. MCCLOSKEY
16                                                            NICHOLAS S. GOLDBERG

17                                                            Attorneys for Defendant
                                                              CHRISTOPHER LISCHEWSKI
18

19
20

21

22

23
     1
24     By this motion, Mr. Lischewski is not seeking disclosure of the substance of the interview
     reports. However, to the extent the government learned any new exculpatory or impeachment
25   information in any of its recent meetings with Mr. Cameron (or any other government
     cooperating witness), the government is required to immediately produce such information under
26   Brady/Giglio and this Court’s Brady cutoff order. See ECF No. 309 at 6 (setting a Brady cutoff
     date of September 16, 2019); see also Justice Manual § 9-5.002(B)(8)(b) (“[P]rosecutors should
27   be particularly attuned to new or inconsistent information disclosed by the witness during a pre-
     trial witness preparation session” and any “exculpatory or impeachment information should be
28   disclosed” to the defense).
                                                        2
                                              MOTION TO COMPEL
                                            Case No. 3:18-cr-00203-EMC
     1355410
